DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/20 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US 2012/0229732, “Koike”) in view of Yokota (JP 2015-194637 A, “Yokota,” a machine translation of which is of record).
Regarding claim 1, Koike teaches an image display device having an optical film having in-plane birefringence (and retardation of greater than 3000 nm, [0016], [0036]) and a polarizer ([0014]) and wherein the polarizer and retardation film are arranged at a 45 degree angle from the slow axis of the retardation film and the absorption axis of the polarizer ([0016], [0041]). Koike additionally teaches that the retardation film is disposed on the viewing side of the polarizer ([0034]). Additionally, because the light from the backlight travels through, and thus falls on, the retardation film, the light is considered to be incident on the optical film. 	 Koike fails to specifically teach the presently claimed coverage requirements. However, in the same field of endeavor of display devices (e.g., [0002]), Yokota teaches that a backlight should have alight that provides greater than 50% coverage of the ITU-R BT.2020 chromaticity region ([0068]). Yokota additionally teaches to have a red peak wavelength range from 620 to 645 nm ([0072]), a green 
Regarding claim 4, modified Koike additionally teaches to provide a light source having a blue light emitting diode ([0032]) and a green or yellow phosphor ([0031]). Koike fails to specifically teach the inclusion of a red phosphor component, however, Yokota teaches that it is known to include a red phosphor fluoride complex phosphor activated with Mn4+  (Yokota, [0068], [0081], [0082]). It therefore 
Regarding claim 5, Koike fails to specifically teach that the backlight module may be an organic electroluminescent element. However, Yokota teaches that the use of an OLED as a backlight is known and suitable for use in a display device (Yokota, [0187]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have substituted an OLED type backlight for the LED structures of Koike as the simple substitution of one known element that would provide predictable results (in this case a functional backlight element for a display device) for another would have been obvious to the ordinarily skilled artisan at the time of filing (please see MPEP 2143 and see Yokota, [0187]). 
Regarding claim 7, modified Koiki (Yokota) additionally teaches embodiments for the LED light reading on the presently claimed half-widths of the emissions spectral peaks for green, red, and blue colors (Yokota, e.g., [0072], describing blue as less than 25 nm, green as less than 52 nm, and red as less than 40 nm) and also teaches generally that the half-widths of the emission spectral peaks may be adjusted by the ordinarily skilled artisan (see, e.g., [0148], [0149], [150], [0176]; also see [0072], teaching ranges reading on those presently claimed for each of the color emission peaks). 

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike in view of Yokota as applied to claim 1, above, and further in view of Yoda et al. (US 2007/0200987, “Yoda”).
Regarding claims 2 and 3, Koike fails to specifically teach the transmission of light through the optical film. In the same field of endeavor of liquid crystal display devices ([0002]), Yoda teaches that a suitable light transmission for a retardation film at 590 nm is 80% or more ([0121]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the transmission of the optical film to in this range in order to provide a film having suitable transmission properties in Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

Response to Arguments
Applicant's arguments filed 11/20/20 have been fully considered but they are not persuasive. 
Applicant maintains arguments that Koike teaches against using multiple color LED devices as a backlight component. However, Koike teaches that including the combined use of red, green, and blue emitting LEDs as a white light source has also been put to practical use ([0032]). The Examiner notes that “[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Please see MPEP §2123. Additionally, Yokota teaches that the combination of red, green, and blue light sources combine to effect a white light source having good color purity and a wide color reproduction range while also providing generally white color as a whole ([0068], [0007]). The Examiner additionally notes that while Koike teaches generally that the inclusion of discrete red, green, and blue LEDs combining to form a white backlight is non-preferred, Yokota teaches an implementation having good color purity and a wide color reproduction range while also providing generally white color as a whole (Yokota, [0068], [0007]) and thus would alleviate the concerns 
Therefore, claims 1-5 and 7 are rejected as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY J FROST/Primary Examiner, Art Unit 1782